Citation Nr: 0902692	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-24 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee 
status post anterior cruciate ligament reconstruction and 
meniscus resection.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle degenerative joint disease with 
instability.

3.  Entitlement to service connection for right shoulder 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel
INTRODUCTION

The veteran had active military service from July 1993 to 
November 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for right shoulder 
instability and granted service connection for degenerative 
joint disease of the left knee, status post anterior cruciate 
ligament reconstruction and meniscus resection and 
degenerative joint disease of the right ankle with 
instability.  Ten percent ratings were assigned for each 
service-connected disability, effective November 13, 2001.  
The veteran requested a Board hearing on his VA-Form 9 filed 
in July 2004 but submitted another VA-Form 9 in December 2004 
on which he elected not to have a Board hearing.  The RO sent 
the veteran a letter in June 2005 asking him to clarify his 
hearing preference but the veteran did not respond.  His 
representative did not raise the issue in a brief submitted 
in December 2008.  The veteran's original hearing request is 
considered withdrawn.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination which was necessary to determine whether 
increased ratings were warranted for his service-connected 
left knee and right ankle disabilities.  Accordingly, the 
claims are rated on the evidence of record which does not 
support increased ratings.

2.  The veteran failed, without good cause, to report for a 
VA examination which was necessary to determine whether he 
has a current right shoulder disability.  Accordingly, the 
claim for service-connection is adjudicated on the evidence 
of record which does not contain evidence of a current right 
shoulder disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 501, 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.655(b), 4.71a, 
Diagnostic Codes 5003-5262 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right ankle 
have not been met.  38 U.S.C.A. §§ 501, 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.655(b), 4.71a, 
Diagnostic Codes 5003-5271 (2008).

3.  The criteria for service connection for right shoulder 
instability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007) (2002); 38 C.F.R. §§ 
3.303,  3.655(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2001, regarding the initial service 
connection claims for the left knee, right ankle, and right 
shoulder disabilities.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
service connection claim for right shoulder instability is 
denied below.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

After the RO granted service connection for the left knee and 
right ankle disabilities in a November 2002 rating decision, 
the veteran filed a notice of disagreement with the assigned 
ratings in July 2003.  The RO continued the ratings assigned 
in a June 2004 statement of the case and subsequent 
supplemental statements of the case.  While the veteran was 
not provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim, including the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned 
evaluations and effective dates, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a physical 
examination in April 2002.  The RO attempted to provide an 
additional VA examination in April 2006 to address the 
severity of the left knee and right ankle disabilities and 
the etiology of the right shoulder disability, but the 
veteran failed to report for these examinations.  The duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he is applying for, or in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  He must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. § 3.326(a).  The veteran has not satisfied his 
responsibilities in the development of his claim.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased ratings

In November 2002, the RO granted service connection for 
degenerative joint disease of the left knee status post 
anterior cruciate ligament reconstruction and meniscus 
resection, and service connection for degenerative joint 
disease of the right ankle with instability.  Each disability 
was assigned a rating of 10 percent, effective November 13, 
2001.  The veteran contends entitlement to higher ratings for 
these disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 (for degenerative arthritis) 
and 5262 (for malunion of the tibia and fibula with knee or 
ankle disability).  Degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Under Diagnostic Code 
5262, malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent evaluation.  Malunion 
with moderate knee or ankle disability warrants a 20 percent 
evaluation, and with marked knee or ankle disability, a 30 
percent evaluation.  Nonunion of the tibia and fibula with 
loose motion requiring brace warrants a 40 percent 
evaluation.

An April 2002 VA examination report shows the veteran 
ruptured his anterior cruciate ligament and tore his medial 
meniscus playing football and had to have reconstructive 
surgery performed in December 2001.  He complained of 
occasional instability with medial joint line pain.  On 
physical examination, the left knee had a healed anterior 
incision and tenderness along the medial joint line.  He had 
slight laxity on anterior drawer and anterior Lachman's.  
There was no varus or valgus instability.  X-rays showed 
degenerative joint disease, left knee, mild status post 
anterior cruciate ligament reconstruction and meniscus 
resection.

These findings do not show more than a slight knee disability 
and there is no evidence of a left ankle disability.  Range 
of motion in the knee was not reported so it cannot be 
determined whether a higher rating would be warranted for 
limited motion in the knee.  Thus, a rating higher than 10 
percent is not warranted for the left knee disability.  

The veteran's right ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (for degenerative arthritis) and 5271 
(for limited motion in the ankle).  A 10 percent rating is 
assigned for moderate limited motion in the ankle.  A 20 
percent rating is assigned for marked limited motion in the 
ankle.

An April 2002 VA examination report shows that the veteran 
walked with a slightly antalgic gait on the right.  
Examination of the right ankle revealed tenderness to 
palpation of the anterior lateral aspect of the ankle joint 
and increased anterior glide both in plantar flexion and in 
neutral.  X-rays of the right ankle showed early arthritic 
changes in the medial aspect of the ankle.  The diagnosis was 
instability right ankle, moderately symptomatic with mild 
degenerative joint disease.  On VA medical records dated from 
November 2002 to April 2003, the veteran complained of 
recurrent right ankle sprains with some instability.  In 
April 2003, range of motion was painful and showed 
dorsiflexion to 20 degrees (which is normal according to 
38 C.F.R. § 4.71a, Plate II) and plantar flexion to 34 
degrees (which is 11 degrees less than normal according to 
Plate II).  A July 2003 private x-ray examination report 
shows an impression of possible osteochondritis dissecans of 
the medial talus.

These findings do not show more than moderate limited motion 
in the right ankle.  Therefore, a rating higher than 10 
percent does not apply under Diagnostic Codes 5003-5271.

The veteran claims entitlement to increased ratings for his 
left knee and right ankle disabilities.  As noted, the 
veteran was scheduled for a VA examination in April 2006 to 
determine the present severity of these disabilities, but 
failed to report or provide any reason for such failure.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim without 
good cause, the claim shall be rated based on the evidence of 
record.  Examples of good cause include, but are not limited 
to, illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (a) (b).  

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his increased 
rating claims and did not set forth good cause for such 
failure.  He was notified of the examination in a December 
2005.  In September 2006 and June 2007, the veteran and his 
representative were furnished supplemental statements of the 
case containing the provisions of 38 C.F.R. § 3.655, and 
notice that the veteran's claims were denied in accordance 
with those provisions.  The December 2005 letter and 
supplemental statements of the case were mailed to the 
veteran's address of record and were not returned as 
undeliverable.  

Notwithstanding this, neither the veteran, nor his 
representative has made an attempt to explain to the RO why 
he failed to report for the scheduled VA examination relevant 
to the claim.  

Where the record does not adequately reveal the current state 
of the claimant's disability, fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination, particularly if there is no medical 
evidence which adequately addresses level of impairment of 
the disability since the previous examination.  See e.g. 
Allday v. Brown, 7 Vet. App. 517, 526-27 (1995).  The veteran 
has claimed over the course of this appeal that his 
disabilities are more severely disabling than currently 
rated.  The veteran's own contentions require additional 
medical examination to address the level of impairment.

Since the veteran failed to appear to his scheduled 
examination in April 2006, without offering any explanation 
for his failure to cooperate, the Board has no alternative 
but to evaluate the claims for increase based on the evidence 
of record, which does not support a higher rating for either 
of the service-connected disabilities.  See 38 C.F.R. § 
3.655(b).

Service connection 

The veteran seeks service connection for a right shoulder 
disability.  He indicated that his right shoulder was 
diagnosed with bursitis in the military and that this problem 
had not resolved, as it continued to reappear periodically.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show the veteran had complaints 
of right shoulder strain in October 1994, possibly from 
weight-lifting.  The shoulder hurt when stretching, lifting, 
or pulling.  On physical examination, the shoulder had full 
range of motion and full strength.  The assessment was right 
shoulder strain.  A November 1994 medical record shows an 
assessment of right shoulder bursitis secondary to overuse.  
Later November 1994 records noted that the right shoulder 
bursitis was resolving with increase in range of motion 
without pain and negative tenderness or edema.  A September 
1998 medical record notes a provisional diagnosis of right 
shoulder bursitis and a referral for physical therapy.  In 
December 1999, a medical record shows a finding of tendonitis 
in the right shoulder.  The veteran had complaints of right 
shoulder pain times three months from previous injury.  A 
January 2000 medical record shows impingement in the right 
shoulder with mild acromioclavicular pain.  It was noted that 
the veteran had had right shoulder pain since 1995 and that 
he used to box.

After service, an April 2002 VA examination report shows the 
history of difficulty in the right shoulder dating back to 
1995.  He was boxing at that time.  He was diagnosed with 
bursitis and treated with home exercises.  Currently he 
complained of only occasional symptoms with variable onset 
related to a variety of activities.  He described pain over 
the anterior and posterior aspects of the shoulder when it 
occurred.  He had no pain in the shoulder at that time.  
Physical examination of the shoulder was within normal 
limits.  Impingement and supraspinatus maneuvers were 
negative.  He had no tenderness over the bicep tendon or 
acromioclavicular joint.  He had a positive sulcus sign and 
apprehension sign with a slightly positive relocation 
maneuver.  X-rays of the right shoulder were within normal 
limits.  The impression was history of shoulder instability 
on the right, mild.

While the veteran had a history of problems with his right 
shoulder in service, the medical evidence or record does not 
show a present disability in the right shoulder.  Although 
the record shows evidence of an in-service injury and 
subjective complaints in the shoulder, service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was scheduled for an additional examination in 
April 2006 to determine if, in fact, the veteran did not have 
a present disability in the right shoulder related to his 
service, but he did not appear for this examination.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655.  

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his service 
connection claim and did not set forth good cause for such 
failure.  He was notified of the examination in a December 
2005.  In September 2006, the veteran and his representative 
were furnished a supplemental statement of the case 
containing the provisions of 38 C.F.R. § 3.655, and notice 
that the veteran's claim was denied in accordance with those 
provisions.  The December 2005 letter and supplemental 
statement of the case were mailed to the veteran's address of 
record and were not returned as undeliverable.  

Notwithstanding this, neither the veteran, nor his 
representative has made an attempt to explain to the RO why 
he failed to report for the scheduled VA examination relevant 
to the claim.    

While the veteran contends that he has a right shoulder 
disability related to his service, there is no evidence of a 
current disability.  The preponderance of the evidence of 
record is against the claim; there is no doubt to be 
resolved; and service connection is not warranted.  







ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee status post 
anterior cruciate ligament reconstruction and meniscus 
resection is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right ankle degenerative joint disease with instability 
is denied.

Entitlement to service connection for right shoulder 
instability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


